



MDU RESOURCES GROUP, INC.
GROUP GENIUS INNOVATION PLAN




Article 1.                      Establishment, Purpose and Duration


1.1           Establishment of the Plan.  MDU Resources Group, Inc., a Delaware
corporation (hereinafter referred to as the "Company"), hereby establishes an
incentive plan for employees,  to be known as the "MDU Resources Group, Inc.
Group Genius Innovation Plan" (hereinafter referred to as the "Plan"), as set
forth in this document.  The Plan permits the grant of nonqualified stock
options (NQSOs), stock appreciation rights (SARs), restricted stock, restricted
stock units, performance units, performance stock and other awards.


The Plan shall become effective on May 17, 2001 (the "Effective Date") and shall
remain in effect as provided in Section 1.3 herein.


1.2           Purpose of the Plan.  The purpose of the Plan is to encourage
employees to share ideas for new business directions for the Company and to
reward them when the idea becomes profitable.


1.3           Duration of the Plan.  The Plan shall commence on the Effective
Date, as described in Section 1.1 herein, and shall remain in effect, subject to
the right of the Board of Directors to terminate the Plan at any time pursuant
to Article 13 herein, until all Stock subject to it shall have been purchased or
acquired according to the Plan's provisions.




Article 2.                      Definitions


Whenever used in the Plan, the following terms shall have the meanings set forth
below and, when such meaning is intended, the initial letter of the word is
capitalized:


2.1           “Award” means, individually or collectively, a grant under the
Plan of NQSOs, SARs, Restricted Stock, Restricted Stock Units, Performance
Units, Performance Stock or any other type of award permitted under Article 10
of the Plan.


2.2           “Award Agreement” means an agreement entered into by each
Participant and the Company, setting forth the terms and provisions applicable
to an Award granted to a Participant under the Plan.


2.3           “Base Value” of an SAR shall have the meaning set forth in Section
7.1 herein.


2.4           “Board” or “Board of Directors” means the Board of Directors of
the Company.

 
-1-

--------------------------------------------------------------------------------

 

 
2.5           A “Change in Control” shall mean:
 
(a)   The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either (i)
the then outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (ii) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (a), the following acquisitions shall not
constitute a Change in Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (iv) any acquisition by any corporation
pursuant to a transaction which complies with clauses (i), (ii) and (iii) of
subsection (c) of this Section 2.5; or
 
(b)   Individuals who, as of May 17, 2001, which is the effective date of the
Plan, constitute the Board (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or
 
(c)   Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (ii) no
 

 
-2-

--------------------------------------------------------------------------------

 

Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination and (iii) at least a majority of the members of the board
of directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or
 
(d)   Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.
 
For avoidance of doubt, unless otherwise determined by the Board, the sale of a
subsidiary, operating entity or business unit of the Company shall not
constitute a Change in Control for purposes of this Agreement.


2.6           “Code” means the Internal Revenue Code of 1986, as amended from
time to time.


2.7           “Committee “ means the committee, as specified in Article 3,
appointed by the Board to administer the Plan with respect to Awards.


2.8           “Company” means MDU Resources Group, Inc., a Delaware corporation,
or any successor thereto as provided in Article 15 herein.


2.9           “Director” means any individual who is a member of the Board of
Directors of the Company.


2.10           “Disability” means "permanent and total disability" as defined
under Section 22(e)(3) of the Code.


2.11           “Dividend Equivalent” means, with respect to Stock subject to an
Award, a right to be paid an amount equal to dividends declared on an equal
number of outstanding shares of Stock.


2.12           “Eligible Employee” means an Employee who is eligible to
participate in the Plan, as set forth in Section 5.1 herein.


2.13           “Employee” means (i) any full-time or regularly-scheduled
part-time employee of the Company or a Subsidiary or (ii) any bargaining unit
employee covered by a collective bargaining agreement to which the Company or
any of its Subsidiaries is a party.  Directors who are not otherwise employed by
the Company or a Subsidiary shall not be considered Employees for purposes of
the Plan.  For purposes of the Plan, transfer of employment of a Participant
between the Company

 
-3-

--------------------------------------------------------------------------------

 

and any one of its Subsidiaries (or between Subsidiaries) shall not be deemed a
termination of employment.


2.14           “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time, or any successor act thereto.


2.15           “Exercise Period” means the period during which an SAR or Option
is exercisable, as set forth in the related Award Agreement.


2.16           “Fair Market Value” means the average of the high and low sale
prices as reported in the consolidated transaction reporting system, or, if
there was no such sale on the relevant date, then on the last previous day on
which a sale was reported.


2.17           “Freestanding SAR” means an SAR that is granted independently of
any Option.


2.18           “Nonqualified Stock Option” or “NQSO” means an option to purchase
Stock, granted under Article 6 herein, which is not intended to be an incentive
stock option under Section 422 of the Code.


2.19           “Option” means a Nonqualified Stock Option.


2.20           “Option Exercise Price” means the price at which Stock may be
purchased by a Participant pursuant to an Option, as determined by the Committee
and set forth in the Option Award Agreement.


2.21           “Participant” means an Eligible Employee who has outstanding an
Award granted under the Plan.


2.22           “Performance Period” means the time period during which
Performance Unit/Performance Stock performance goals must be met.


2.23           “Performance Stock” means an Award described in Article 9 herein.


2.24           “Performance Unit” means an Award described in Article 9 herein.


2.25           “Period of Restriction” means the period during which the
transfer of Restricted Stock or Restricted Stock Units is limited in some way,
as provided in Article 8 herein.


2.26           “Person” shall have the meaning ascribed to such term in Section
3(a)(9) of the Exchange Act, as used in Sections 13(d) and 14(d) thereof,
including usage in the definition of a "group" in Section 13(d) thereof.


2.27           “Plan” means the MDU Resources Group, Inc. Group Genius
Innovation Plan.

 
-4-

--------------------------------------------------------------------------------

 

2.28           “Restricted Stock” means an Award described in Article 8 herein.


2.29           “Restricted Stock Unit” means an Award described in Article 8
herein.


2.30           “Securities Act” means the Securities Act of 1933, as amended.


2.31           “Stock” means the common stock, $1.00 par value, of the Company.


2.32           “Stock Appreciation Right” or “SAR” means a right, granted alone
or in connection with a related Option, designated as an SAR, to receive a
payment on the day the right is exercised, pursuant to the terms of Article 7
herein. Each SAR shall be denominated in terms of one share of Stock.


2.33           “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations ending with the Company if each of the
corporations other than the last corporation in the chain owns stock possessing
50 percent or more of the total combined voting power of all classes of stock in
one of the other corporations in such chain.


2.34           “Tandem SAR” means an SAR that is granted in connection with a
related Option, the exercise of which shall require forfeiture of the right to
purchase a share of Stock under the related Option (and when a share of Stock is
purchased under the Option, the Tandem SAR shall be similarly canceled).




Article 3.                      Administration


3.1           The Committee.  The Plan shall be administered by the Compensation
Committee or by any other committee (the "Committee") appointed from time to
time by, and shall serve at the discretion of, the Board of Directors.


3.2           Authority of the Committee.  The Committee shall have full power
except as limited by law, the Articles of Incorporation or the Bylaws of the
Company, subject to such other restricting limitations or directions as may be
imposed by the Board and subject to the provisions herein, to determine the
Eligible Employees to receive Awards; to determine the size and types of Awards;
to determine the terms and conditions of such Awards; to construe and interpret
the Plan and any agreement or instrument entered into under the Plan; to
establish, amend or waive rules and regulations for the Plan's administration;
and (subject to the provisions of Article 13 herein) to amend the terms and
conditions of any outstanding Award.  Further, the Committee shall make all
other determinations which may be necessary or advisable for the administration
of the Plan.  As permitted by law, the Committee may delegate its authorities as
identified hereunder.

 
-5-

--------------------------------------------------------------------------------

 

3.3           Restrictions on Distribution of Stock and Stock
Transferability.  Notwithstanding any other provision of the Plan, the Company
shall have no liability to deliver any Stock or benefits under the Plan unless
such delivery would comply with all applicable laws (including, without
limitation, the Securities Act) and applicable requirements of any securities
exchange or similar entity and unless the Participant’s tax obligations have
been satisfied as set forth in Article 14.  The Committee may impose such
restrictions on any Stock acquired pursuant to Awards under the Plan as it may
deem advisable, including, without limitation, restrictions to comply with
applicable Federal securities laws, with the requirements of any stock exchange
or market upon which such Stock is then listed and/or traded and with any blue
sky or state securities laws applicable to such Stock.


3.4           Decisions Binding.  All determinations and decisions made by the
Committee pursuant to the provisions of the Plan and all related orders or
resolutions of the Board shall be final, conclusive and binding on all persons,
including the Company, its stockholders, Employees, Participants and their
estates and beneficiaries.


3.5           Costs.  The Company shall pay all costs of administration of the
Plan.




Article 4.                      Stock Subject to the Plan


4.1           Number of Shares of Stock.  Subject to Section 4.2 herein, the
maximum number shares of Stock available for grant under the Plan shall be
223,150.  Stock underlying lapsed or forfeited Awards, or Awards that are not
paid in Stock, may be reused for other Awards.  Stock granted pursuant to the
Plan may be (i) authorized but unissued shares of Stock, (ii) treasury Stock or
(iii) Stock purchased on the open market.


4.2           Adjustments in Authorized Stock and Awards.  In the event of any
equity restructuring such as a stock dividend, stock split, spinoff, rights
offering or recapitalization through a large, nonrecurring cash dividend, the
Committee shall cause an equitable adjustment to be made (i) in the number and
kind of shares of Stock that may be delivered under the Plan and (ii) with
respect to outstanding Awards, in the number and kind of shares of Stock subject
to outstanding Awards, the Option Exercise Price, Base Value or other price of
shares of Stock subject to outstanding Awards, any performance goals relating to
shares of Stock, the market price of Shares, or per-Share results, and other
terms and conditions of outstanding Awards, in the case of (i) and (ii) to
prevent dilution or enlargement of rights.  In the event of any other change in
corporate capitalization, such as a merger, consolidation or liquidation, the
Committee may, in its sole discretion, cause an equitable adjustment as
described in the foregoing sentence to be made to prevent dilution or
enlargement of rights.  The number of shares of Stock subject to any Award shall
always be rounded down to a whole number when adjustments are made pursuant to
this Section 4.2.  Adjustments made by the Committee pursuant to this Section
4.2 shall be final, binding and conclusive.

 
-6-

--------------------------------------------------------------------------------

 





Article 5.                      Eligibility and Participation


5.1           Eligibility.  Persons eligible to participate in the Plan
("Eligible Employees") include all Employees except officers and directors, as
determined by the Committee.


5.2           Actual Participation.  Subject to the provisions of the Plan, the
Committee may, from time to time, select from all Eligible Employees those to
whom Awards shall be granted.




Article 6.                      Stock Options


6.1           Grant of Options.  Subject to the terms and conditions of the
Plan, Options may be granted to an Eligible Employee at any time and from time
to time, as shall be determined by the Committee.


The Committee shall have complete discretion in determining the number of shares
of Stock subject to Options granted to each Eligible Employee (subject to
Article 4 herein) and, consistent with the provisions of the Plan, in
determining the terms and conditions pertaining to such Options.


6.2           Option Award Agreement.  Each Option grant shall be evidenced by
an Option Award Agreement that shall specify the Option Exercise Price, the term
of the Option, the number of shares of Stock to which the Option pertains, the
Exercise Period and such other provisions as the Committee shall determine,
including but not limited to any rights to Dividend Equivalents.


6.3           Exercise of and Payment for Options.  Options granted under the
Plan shall be exercisable at such times and shall be subject to such
restrictions and conditions as the Committee shall in each instance approve.


A Participant may exercise an Option at any time during the Exercise Period.
Options shall be exercised by the delivery of a written notice of exercise to
the Company, setting forth the number of shares of Stock with respect to which
the Option is to be exercised, accompanied by provision for full payment for the
Stock.


The Committee shall have the authority to establish procedures for payment upon
the exercise of Options, which may include, in the Committee's sole discretion,
payment  (a) in cash or its equivalent, (b) by tendering previously acquired
shares of Stock having an aggregate Fair Market Value at the time of exercise
equal to the total Option Exercise Price (provided that the Stock that is
tendered must have been held by the Participant for at least six (6) months
prior to its tender), (c) by broker-assisted cashless exercise or (d) by a
combination of (a), (b) and/or (c).

 
-7-

--------------------------------------------------------------------------------

 

6.4           Termination.  Each Option Award Agreement shall set forth the
extent to which the Participant shall have the right to exercise the Option
following termination of the Participant's employment with the Company and its
Subsidiaries.  Such provisions shall be determined in the sole discretion of the
Committee (subject to applicable law), shall be included in the Option Award
Agreement entered into with Participants, need not be uniform among all Options
granted pursuant to the Plan or among Participants and may reflect distinctions
based on the reasons for termination.


6.5           Transferability of Options.  Except as otherwise determined by the
Committee, all Options granted to a Participant under the Plan shall be
exercisable during his or her lifetime only by such Participant, and no Option
granted under the Plan may be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution.




Article 7.                      Stock Appreciation Rights


7.1           Grant of SARs.  Subject to the terms and conditions of the Plan,
an SAR may be granted to an Eligible Employee at any time and from time to time
as shall be determined by the Committee.  The Committee may grant Freestanding
SARs, Tandem SARs or any combination of these forms of SARs.


The Committee shall have complete discretion in determining the number of SARs
granted to each Eligible Employee (subject to Article 4 herein) and, consistent
with the provisions of the Plan, in determining the terms and conditions
pertaining to such SARs.


The Base Value of a Freestanding SAR shall equal the Fair Market Value of a
share of Stock on the date of grant of the SAR. The Base Value of Tandem SARs
shall equal the Option Exercise Price of the related Option.


7.2           SAR Award Agreement.  Each SAR grant shall be evidenced by an SAR
Award Agreement that shall specify the number of SARs granted, the Base Value,
the term of the SAR, the Exercise Period and such other provisions as the
Committee shall determine.


7.3           Exercise and Payment of SARs.  Tandem SARs may be exercised for
all or part of the Stock subject to the related Option upon the surrender of the
right to exercise the equivalent portion of the related Option.  A Tandem SAR
may be exercised only with respect to the Stock for which its related Option is
then exercisable.


Freestanding SARs may be exercised upon whatever terms and conditions the
Committee, in its sole discretion, imposes upon them.


A Participant may exercise an SAR at any time during the Exercise Period.  SARs
shall be exercised by the delivery of a written notice of exercise to the
Company, setting forth the number of

 
-8-

--------------------------------------------------------------------------------

 

SARs being exercised.  Upon exercise of an SAR, a Participant shall be entitled
to receive payment from the Company in an amount equal to the product of:


 
(a)
the excess of (i) the Fair Market Value of a share of Stock on the date of
exercise over (ii) the Base Value multiplied by



 
(b)
the number of shares of Stock with respect to which the SAR is exercised.



At the sole discretion of the Committee, the payment to the Participant upon SAR
exercise may be in cash, in Stock of equivalent value or in some combination
thereof.


7.4           Termination.  Each SAR Award Agreement shall set forth the extent
to which the Participant shall have the right to exercise the SAR following
termination of the Participant's employment with the Company and its
Subsidiaries.  Such provisions shall be determined in the sole discretion of the
Committee, shall be included in the SAR Award Agreement entered into with
Participants, need not be uniform among all SARs granted pursuant to the Plan or
among Participants and may reflect distinctions based on the reasons for
termination.


7.5           Transferability of SARs.  Except as otherwise determined by the
Committee, all SARs granted to a Participant under the Plan shall be exercisable
during his or her lifetime only by such Participant or his or her legal
representative, and no SAR granted under the Plan may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution.




Article 8.                      Restricted Stock and Restricted Stock Units


8.1           Grant of Restricted Stock and Restricted Stock Units.  Subject to
the terms and conditions of the Plan, Restricted Stock and/or Restricted Stock
Units may be granted to an Eligible Employee at any time and from time to time,
as shall be determined by the Committee.


The Committee shall have complete discretion in determining the number of shares
of Restricted Stock and/or Restricted Stock Units granted to each Eligible
Employee (subject to Article 4 herein) and, consistent with the provisions of
the Plan, in determining the terms and conditions pertaining to such Awards.


8.2           Restricted Stock/Restricted Stock Unit Award Agreement.  Each
grant of Restricted Stock and/or Restricted Stock Units grant shall be evidenced
by a Restricted Stock and/or Restricted Stock Unit Award Agreement that shall
specify the number of shares of Restricted Stock and/or Restricted Stock Units
granted, the initial value (if applicable), the Period or Periods of
Restriction, and such other provisions as the Committee shall determine.

 
-9-

--------------------------------------------------------------------------------

 

8.3           Transferability.  Except as otherwise determined by the Committee,
during the applicable Period of Restriction, a Participant's rights with respect
to the Restricted Stock and Restricted Stock Units granted under the Plan shall
be available during the Participant's  lifetime only to such Participant or the
Participant's legal representative, and Restricted Stock and Restricted Stock
Units may not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated other than by will or by the laws of descent and distribution.


8.4           Certificates.  No certificates representing Stock shall be issued
to a Participant until such time as all restrictions applicable to such Stock
have been satisfied.


8.5           Removal of Restrictions.  Restricted Stock shall become freely
transferable by the Participant after the last day of the Period of Restriction
applicable thereto.  Once Restricted Stock is released from the restrictions,
the Participant shall be entitled to receive a certificate.  Payment of
Restricted Stock Units shall be made after the last day of the Period of
Restriction applicable thereto.  The Committee, in its sole discretion, may pay
Restricted Stock Units in cash or in Stock (or in a combination thereof), which
has an aggregate Fair Market Value equal to the value of the Restricted Stock
Units.


8.6           Voting Rights.  During the Period of Restriction, Participants may
exercise full voting rights with respect to the Restricted Stock.


8.7           Dividends and Other Distributions.  Subject to the Committee's
right to determine otherwise at the time of grant, during the Period of
Restriction, Participants shall receive all regular cash dividends paid with
respect to the Restricted Stock while it is so held.  All other distributions
paid with respect to such Restricted Stock shall be credited to Participants
subject to the same restrictions on transferability and forfeitability as the
Restricted Stock with respect to which they were paid and shall be paid to the
Participant promptly after the full vesting of the Restricted Stock with respect
to which such distributions were made.


Rights, if any, to Dividend Equivalents on Restricted Stock Units shall be
established by the Committee at the time of grant and set forth in the Award
Agreement.


8.8           Termination.  Each Restricted Stock/Restricted Stock Unit Award
Agreement shall set forth the extent to which the Participant shall have the
right to receive Restricted Stock and/or a Restricted Stock Unit payment
following termination of the Participant's employment with the Company and its
Subsidiaries.  Such provisions shall be determined in the sole discretion of the
Committee, shall be included in the Award Agreement entered into with
Participants, need not be uniform among all grants of Restricted
Stock/Restricted Stock Units or among Participants and may reflect distinctions
based on the reasons for termination.



 
-10-

--------------------------------------------------------------------------------

 

Article 9.                      Performance Units and Performance Stock


9.1           Grant of Performance Units and Performance Stock.  Subject to the
terms and conditions of the Plan, Performance Units and/or Performance Stock may
be granted to an Eligible Employee at any time and from time to time, as shall
be determined by the Committee.


The Committee shall have complete discretion in determining the number of
Performance Units and/or shares of Performance Stock granted to each Eligible
Employee (subject to Article 4 herein) and, consistent with the provisions of
the Plan, in determining the terms and conditions pertaining to such Awards.


9.2           Performance Unit/Performance Stock Award Agreement.  Each grant of
Performance Units and/or Performance Stock shall be evidenced by a Performance
Unit and/or Performance Stock Award Agreement that shall specify the number of
Performance Units and/or shares of Performance Stock granted, the initial value
(if applicable), the Performance Period, the performance goals and such other
provisions as the Committee shall determine, including but not limited to any
rights to Dividend Equivalents.


9.3           Value of Performance Units/Performance Stock.  Each Performance
Unit shall have an initial value that is established by the Committee at the
time of grant.  The value of a share of Performance Stock shall be equal to the
Fair Market Value of a share of Stock.  The Committee shall set performance
goals in its discretion which, depending on the extent to which they are met,
will determine the number and/or value of Performance Units/Performance Stock
that will be paid out to the Participants.


9.4           Earning of Performance Units/Performance Stock.  After the
applicable Performance Period has ended, the Participant shall be entitled to
receive a payout with respect to the Performance Units/Performance Stock earned
by the Participant over the Performance Period, to be determined as a function
of the extent to which the corresponding performance goals have been achieved.


9.5           Form and Timing of Payment of Performance Units/Performance
Stock.  Payment of earned Performance Units/Performance Stock shall be made
following the close of the applicable Performance Period.  The Committee, in its
sole discretion, may pay earned Performance Units/Performance Stock in cash or
in Stock (or in a combination thereof), which has an aggregate Fair Market Value
equal to the value of the earned Performance Units/Performance Stock at the
close of the applicable Performance Period.  Such Stock may be granted subject
to any restrictions deemed appropriate by the Committee.


9.6           Termination.  Each Performance Unit/Performance Stock Award
Agreement shall set forth the extent to which the Participant shall have the
right to receive a Performance Unit/Performance Stock payment following
termination of the Participant's employment with the Company and its
Subsidiaries during a Performance Period.  Such provisions shall be determined
in the sole discretion of the Committee, shall be included in the Award
Agreement entered into with

 
-11-

--------------------------------------------------------------------------------

 

Participants, need not be uniform among all grants of Performance
Units/Performance Stock or among Participants and may reflect distinctions based
on reasons for termination.


9.7           Transferability.  Except as otherwise determined by the Committee,
a Participant's rights with respect to Performance Units/Performance Stock
granted under the Plan shall be available during the Participant's lifetime only
to such Participant or the Participant's legal representative and Performance
Units/Performance Stock may not be sold, transferred, pledged, assigned or
otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution.




Article 10.                      Other Awards


The Committee shall have the right to grant other Awards which may include,
without limitation, the grant of Stock based on attainment of performance goals
established by the Committee, the payment of Stock in lieu of cash or cash based
on attainment of performance goals established by the Committee and the payment
of Stock in lieu of cash under other Company incentive or bonus
programs.  Payment under or settlement of any such Awards shall be made in such
manner and at such times as the Committee may determine.




Article 11.                      Rights of Participants


11.1           Termination. Nothing in the Plan shall interfere with or limit in
any way the right of the Company or any Subsidiary to terminate any
Participant's employment or other relationship with the Company or any
Subsidiary at any time, for any reason or no reason in the Company's or the
Subsidiary's sole discretion, nor confer upon any Participant any right to
continue in the employ of, or otherwise in any relationship with, the Company or
any Subsidiary.


11.2           Participation.  No Eligible Person shall have the right to be
selected to receive an Award under the Plan, or, having been so selected, to be
selected to receive a future Award.


11.3           Limitation of Implied Rights.  Neither a Participant nor any
other Person shall, by reason of the Plan, acquire any right in or title to any
assets, funds or property of the Company or any Subsidiary whatsoever,
including, without limitation, any specific funds, assets or other property
which the Company or any Subsidiary, in their sole discretion, may set aside in
anticipation of a liability under the Plan.  A Participant shall have only a
contractual right to the Stock or amounts, if any, payable under the Plan,
unsecured by any assets of the Company or any Subsidiary.  Nothing contained in
the Plan shall constitute a guarantee that the assets of such companies shall be
sufficient to pay any benefits to any Person.


Except as otherwise provided in the Plan, no Award under the Plan shall confer
upon the holder thereof any right as a stockholder of the Company prior to the
date on which the individual fulfills all conditions for receipt of such rights.

 
-12-

--------------------------------------------------------------------------------

 



Article 12.                      Change in Control


The terms of this Article 12 shall immediately become operative, without further
action or consent by any person or entity, upon a Change in Control, and once
operative shall supersede and take control over any other provisions of this
Plan.


Upon a Change in Control


 
(a)
Any and all Options and SARs granted hereunder shall become immediately vested
and exercisable;



 
(b)
Any restriction periods and restrictions imposed on Restricted Stock or
Restricted Stock Units shall be deemed to have expired; such Restricted Stock
shall become immediately vested in full and Stock certificates shall be
delivered to Participants, and such Restricted Stock Units shall be paid out in
cash; and



 
(c)
The target payout opportunity attainable under all outstanding Awards of
Performance Units and Performance Stock and any other Awards shall be deemed to
have been fully earned for the entire Performance Period(s) as of the effective
date of the Change in Control.  All Awards shall become immediately vested.  All
Performance Stock and other Awards denominated in Stock shall be paid out in
Stock, and all Performance Units and other Awards shall be paid out in cash.





Article 13.                      Amendment, Modification and Termination


13.1           Amendment, Modification and Termination.  The Board may, at any
time and from time to time, alter, amend, suspend or terminate the Plan in whole
or in part.


13.2           Awards Previously Granted.  No termination, amendment or
modification of the Plan shall adversely affect in any material way any Award
previously granted under the Plan without the written consent of the Participant
holding such Award, unless such termination, modification or amendment is
required by applicable law and except as otherwise provided herein.




Article 14.                      Withholding


14.1           Tax Withholding.  The Company shall have the power and the right
to deduct or withhold, or require a Participant to remit to the Company, an
amount (including any Stock withheld as provided below) sufficient to satisfy
Federal, state and local taxes (including the Participant's FICA obligation)
required by law to be withheld with respect to an Award made under the Plan.

 
-13-

--------------------------------------------------------------------------------

 

14.2           Stock Withholding.  With respect to tax withholding required upon
the exercise of Options or SARs, upon the lapse of restrictions on Restricted
Stock, or upon any other taxable event arising out of or as a result of Awards
granted hereunder, Participants may elect to satisfy the withholding
requirement, in whole or in part, by tendering Stock held by the Participant or
by having the Company withhold Stock having a Fair Market Value equal to the
minimum statutory total tax which could be imposed on the transaction.  All
elections shall be irrevocable, made in writing and signed by the Participant.




Article 15.                      Successors


All obligations of the Company under the Plan, with respect to Awards granted
hereunder, shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation or otherwise of all or substantially all of the business
and/or assets of the Company.




Article 16.                      Legal Construction


16.1           Gender and Number.  Except where otherwise indicated by the
context, any masculine term used herein also shall include the feminine, the
plural shall include the singular and the singular shall include the plural.


16.2           Severability.  In the event any provision of the Plan shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.


16.3           Requirements of Law.  The granting of Awards and the issuance of
Stock under the Plan shall be subject to all applicable laws, rules and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.


16.4           Governing Law.  To the extent not preempted by Federal law, the
Plan, and all agreements hereunder, shall be construed in accordance with, and
governed by, the laws of the State of Delaware, without regard to conflicts of
law provisions.



 
-14-

--------------------------------------------------------------------------------

 
